 


109 HR 6412 IH: Suzanne Gonzales Suicide Promotion Punishment and Prevention Act of 2006
U.S. House of Representatives
2006-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6412 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2006 
Mr. Herger introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to prohibit the use of interstate commerce for suicide promotion.  
 
 
1.Short titleThis Act may be cited as the Suzanne Gonzales Suicide Promotion Punishment and Prevention Act of 2006.  
2.Prohibition on the use of Interstate commerce for suicide promotion 
(a)In generalChapter 51 of title 18, United States Code, is amended by inserting after section 1122 the following: 
 
1123.Interstate suicide promotion 
(a)Whoever knowingly uses any facility of interstate or foreign commerce with intent— 
(1)to teach a particular person how to commit suicide, knowing that the person so taught is likely to use that teaching to commit suicide; or 
(2)to provide a particular person with material support or resources to help such person commit suicide, knowing that the person is likely to use the support to commit suicide;shall be fined under this title or imprisoned not more than 5 years, or both, but if the death of any person is caused by the offense, the term of imprisonment that may be imposed for the offense is any term of years or for life. 
(b)As used in this section— 
(1)the term teach a particular person how to commit suicide means supplying information, that is not generally known, to a particular person who the provider knows is contemplating suicide, with the intent of making that person’s suicide attempt easier to accomplish or more likely to succeed;  
(2)the term material support with respect to helping a person commit suicide means any property, tangible or intangible, or service that is reasonably capable of substantially assisting a person to commit suicide; and 
(3)the term State includes the District of Columbia and any other commonwealth, territory, or possession of the United States.  
(c)Nothing in this section— 
(1)supersedes the authority of a State to enact laws relating to suicide or assistance to suicide within its territory; or 
(2)prohibits the use of a facility of interstate or foreign commerce to supply information or material support to a recipient acting in accordance with the law of the State in which the recipient resides.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 51 of title 18, United States Code, is amended by inserting after the item relating to section 1122 the following new item: 
 
 
1123. Interstate suicide promotion.. 
 
